Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 5/21/2019.  An initialed copy is attached to this Office Action.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 9/5/2019.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 1, though Hirano (WO 2014196022 A1) discloses “A lens system to be disposed on an image side of an image pickup optical system and having a negative refractive power, the lens system comprising, in order from an object side to the image side, a first lens unit (G1, Figure 1) having a positive refractive power (lens component L1 is a positive refractive power cemented lens, Figure 1; see also Page 2, paragraph 4, of translation), a second lens unit (G2, Figure 1), and a third lens unit (G3, Figure 1), wherein the first lens unit consists of a single lens or a cemented lens (lens component L1 is a cemented lens, Page 2, paragraph 4, of translation), wherein the second lens unit is configured to move in a direction of an optical axis to change a spherical aberration (second lens unit G2, having a variator function, Page 2, paragraph 7, of translation);” Hirano fails to teach or suggest the aforementioned combination further comprising “wherein conditional expressions 0.90 < B < 1.10 and 0.95 < B2 < 1.05 are satisfied where B is a lateral magnification of the lens system in a case where an axial ray is incident on the image pickup optical system and B2 is a lateral magnification of the second lens unit in a case where an axial ray is incident on the image pickup optical system.”
With respect to claims 2-8, these claims depend on claim 1 and are allowable at least for the reasons stated supra.
With respect to claim 9, though Hirano (WO 2014196022 A1) discloses “A lens apparatus comprising: an image pickup optical system; and a lens system disposed on an image side of the image pickup optical system, wherein the lens system has a negative refractive power, the lens system comprising, in order from an object side to the image side, a first lens unit (G1, Figure 1) having a positive refractive power (lens component L1 is a positive refractive power cemented lens, Figure 1; see also Page 2, paragraph 4, of translation), a second lens unit (G2, Figure 1), and a third lens unit (G3, Figure 1), wherein the first lens unit (G1, Figure 1) consists of a single lens or a cemented lens (lens component L1 is a cemented lens, Page 2, paragraph 4, of translation), wherein the second lens unit is configured to move in a direction of an optical axis to change a spherical aberration (second lens unit G2, having a variator function, Page 2, paragraph 7, of translation),” Hirano fails to teach or suggest the aforementioned combination further comprising “wherein conditional expressions 0.90 < B < 1.10 and 0.95 < B2 < 1.05 are satisfied where B is a lateral magnification of the lens system in a case where an axial ray is incident on the image pickup optical system and B2 is a lateral magnification of the second lens unit in a case where an axial ray is incident on the image pickup optical system.”
With respect to claims 10-13, these claims depend on claim 9 and are allowable at least for the reasons stated supra 
With respect to claim 14, though Hirano (WO 2014196022 A1) discloses An image pickup apparatus comprising: a lens apparatus; and an image pickup element disposed on an image plane of the lens apparatus, wherein the lens apparatus comprises: an image pickup optical system; and a lens system disposed on an image side of the image pickup optical system, wherein the lens system has a negative refractive power, the lens system comprising, in order from an object side to the image side, a first lens unit (G1, Figure 1) having a positive refractive power (lens component L1 is a positive refractive power cemented lens, Figure 1; see also Page 2, paragraph 4, of translation), a second lens unit (G2, Figure 1), and a third lens unit (G3, Figure 1), wherein the first lens unit (G1, Figure 1) consists of a single lens or a cemented lens (lens component L1 is a cemented lens, Page 2, paragraph 4, of translation), wherein the second lens unit is configured to move in a direction of an optical axis to change a spherical aberration (second lens unit G2, having a variator function, Page 2, paragraph 7, of translation),” Hirano fails to teach or suggest the aforementioned combination further comprising “wherein conditional expressions 0.90 < B < 1.10 and 0.95 < B2 < 1.05 are satisfied where B is a lateral magnification of the lens system in a case where an axial ray is incident on the image pickup optical system and B2 is a lateral magnification of the second lens unit in a case where an axial ray is incident on the image pickup optical system.”
With respect to claims 15-18, these claims depend on claim 14 and are allowable at least for the reasons stated supra 
With respect to claim 19, though Hirano (WO 2014196022 A1) discloses An adapter apparatus comprising: a lens system; and a mounting member configured (lens mount, Page 4, paragraph 10, of translation) to mount an image pickup optical system (Page 3, paragraph 4, of translation) in an object side of the lens system (Page 3, paragraph 2, of translation), wherein the lens system has a negative refractive power (Page 2, paragraph 2, of translation), the lens system comprising, in order from an object side to the image side, a first lens unit (G1, Figure 1) having a positive refractive power (lens component L1 is a positive refractive power cemented lens, Figure 1; see also Page 2, paragraph 4, of translation), a second lens unit (G2, Figure 1), and a third lens unit (G3, Figure 1), wherein the first lens unit (G1, Figure 1) consists of a single lens or a cemented lens (lens component L1 is a cemented lens, Page 2, paragraph 4, of translation), wherein the second lens unit is configured to move in a direction of an optical axis to change a spherical aberration (second lens unit G2, having a variator function, Page 2, paragraph 7, of translation);” Hirano fails to teach or suggest the aforementioned combination further comprising “wherein conditional expressions 0.90 < B < 1.10 and 0.95 < B2 < 1.05 are satisfied where B is a lateral magnification of the lens system in a case where an axial ray is incident on the image pickup optical system and B2 is a lateral magnification of the second lens unit in a case where an axial ray is incident on the image pickup optical system.”
With respect to claim 20, this claim depends on claim 19 and is allowable at least for the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hirano (WO 2014196022 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571)270-3887.  The examiner can normally be reached on Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tamara Y. Washington/Patent Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872